SILVERMAN, SCOTT J., Associate Judge.
We affirm that portion of the trial court’s order granting injunctive relief against appellants for violating appellees’ easement for ingress and egress. See Blue Reef Holding Corp. v. Coyne, 645 So.2d 1053 (Fla. 4th DCA 1994); Held v. Held, 617 So.2d‘ 358 (Fla. 4th DCA 1993). However, we reverse and remand that portion of the trial court’s order requiring *174appellees to post an injunction bond of $1,000. We note that upon the trial court’s conclusion of the evidentiary hearing on the preliminary injunction, the court ordered appellees to post a $1,000 bond. Thereupon, the trial judge abruptly terminated the hearing without affording appellants an opportunity to object to the amount of the bond. As we stated in Offshore Marine Towing, Inc. v. Sea Tow Services International, Inc., 778 So.2d 510, 511 (Fla. 4th DCA 2001), “[b]oth parties must be provided with the opportunity to present evidence regarding the appropriate amount of the injunction bond.”
Affirmed in part, reversed in part, and remanded for further proceedings consistent with this opinion.
WARNER and GROSS, JJ., concur.